Citation Nr: 0823213	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, including gout and arthritis.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his November 2002 notice of disagreement the veteran 
limited his appeal the issues set out on the title page.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in November 2006 of additional development.  The 
development ordered has been complete to the extent possible.  


FINDINGS OF FACT

1.  Service connection has been granted for residuals of a 
left ankle sprain.  

2.  The preponderance of the evidence shows that there was no 
gout or arthritis in service or during the initial post 
service year, and that any current gout or arthritis is not 
related to any incident during service.  


CONCLUSIONS OF LAW

1.  A left foot disorder, described as gout or arthritis, was 
not incurred in service; and the service incurrence or a left 
foot disorder, described as gout or arthritis may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Arthritis of multiple joints was not incurred in service; 
and the service incurrence multiple joint arthritis may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in April 2002 and June 2002, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
November 2006 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran 
including his Social Security records, and for which he 
authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  In addition, the 
veteran was examined for VA purposes in connection with his 
claims.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  At service entrance in 
February 1956 no abnormalities of the spine, upper or lower 
extremities were noted.  In December 1962 the veteran caught 
his left foot between two rocks and suffered a twisting 
injury of the left ankle.  He was hospitalized at the 
Portsmouth, New Hampshire, Naval Hospital, for approximately 
two weeks and discharged to duty with a diagnosis of left 
ankle sprain.  Blood counts and urinalysis were within normal 
limits.  X-rays of the ankle revealed no abnormalities.  The 
veteran was treated again for a sprain of the left ankle in 
September 1966.  Findings included tenderness over the 
lateral collateral ligament.  He was given an ace bandage.  
On service separation examination in July 1975 his spine, and 
upper and lower extremities were noted to be normal.  On his 
Report of Medical History the veteran denied any history of 
arthritis, rheumatism, or bursitis.  The veteran checked 
having "foot trouble" on his Report of Medical History.  The 
examiner described the foot trouble as athlete's foot, 
treated with commercial medications.

The veteran was afforded a VA examination in October 1976.  
He gave a history of fracturing his right ankle in 1961-62.  
The veteran complained of aching in his right ankle and he 
had noticed a popping sound in the ankle when walking.  The 
physical examination for the right ankle was negative.  X- 
rays of the right ankle showed evidence of a minimal medial 
tilt of the ankle mortise.  The radiograph report said that a 
possible old ligamentous injury should be excluded.  The 
diagnosis was residuals of a fracture of the right ankle, 
slightly symptomatic.  The RO granted service connection for 
a sprained left ankle in December 1976.

In April 2002 the veteran submitted his claim for arthritis 
of the left foot or gout and generalized arthritis.  He 
indicated he had first been treated in 1982 for fluid on his 
knee, in 1989 for his wrists, and in 1996 for gouty and 
inflammatory arthritis.  

After requesting all the medical records identified by the 
veteran, the Board reviewed them to determine when arthritis 
or gout was first diagnosed.  January 1990 records from the 
West Florida Medical Center, Department of Orthopedics reveal 
the veteran was referred for evaluation of pain and swelling 
of the wrist.  The symptoms reportedly had started on or 
about December 23, 1989.  The diagnostic impression was 
inflammatory arthritis.  Arthritis screening to include CBC, 
sedimentation rate, uric acid and rheumatoid factor were 
ordered.  Rheumatoid factor was negative but the 
sedimentation rate was elevated.  

In October 1993 internal derangement of the knees was 
diagnosed.  

August 1996 private medical records reveal that aspiration of 
the right knee revealed the fluid was positive for uric acid 
crystals.  Subsequently, private medical records noted a 
history of gout proven by aspiration and X-rays in August 
1998 showed severe osteoarthritis of the knees.  

The veteran has submitted several letters from his private 
rheumatologist.  In November 2002 she wrote in part as 
follows:  

Regarding the history of gout, the patient relates 
initial problems with recurrent pain and swelling of the 
left ankle.  During his service career, this was 
documented as a left ankle sprain.  In retrospect, 
though, it probably represented his initial attack of 
gout.  In 1996, the patient was established with Dr. G. 
and the diagnosis of aspiration-proven gout was 
established.  I believe in retrospect after reviewing 
all of his records that the patient most likely was 
experiencing symptoms of gout in the 1980's involving 
his left ankle and was possibly misdiagnosed as having 
recurrent ankle strain.  

In April 2004, a VA physician's assistant reviewed the 
veteran's claims folder.  In her opinion the thirty year gap 
between the left ankle sprain in the 1960's made it unlikely 
his gouty arthritis was related to service.  The acute nature 
of the ankle injury in service with a known injury on both 
occasions and no record establishing chronic problems with 
arthritis of the ankle over the thirty year period formed the 
basis for her opinion.  

Dr. M. reviewed the service medical records and noted that on 
three occasions in December 1962 and again in September 1966 
mention was made regarding left ankle pain.  She reiterated 
her opinion that the veteran most likely was experiencing 
symptoms of gout in the 1960's.  

The veteran's spouse submitted a statement in January 2007.  
She recalled watching when the veteran had fluid aspirated 
from his knee in the 1980's.  

In April 2007 the veteran was examined and his claims folder 
extensively reviewed.  Familial migratory inflammatory 
arthropathy of uncertain etiology, gout of the right knee and 
bilateral metatarsophalangeals and osteoarthritis of the 
feet, ankles, knees and wrists were diagnosed.  She addressed 
the letters of Dr. M. and stated that Dr. M. was very kind.  
After reviewing the claims folder the VA physician in April 
2007 found the veteran's left ankle sprain was clearly 
related to trauma.  There was no evidence for gout until 1992 
at the very earliest.  There was no relationship to a sprain 
injury of the ankle and gout.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Current private medical records and the VA examination report 
of April 2007 clearly demonstrate the veteran has both 
osteoarthritis and gout or some type of inflammatory 
arthritis.  There is also no question that the veteran was 
treated in service on two occasions once in December 1962 and 
again in September 1966 for left ankle sprains.  The question 
in this instance is whether there is a nexus between those 
ankle sprains in service and the currently diagnosed 
arthralgias. 

It is clear from reviewing the private medical records that 
diagnosis of osteoarthritis, gout or inflammatory arthritis 
is based on X-rays and/or laboratory findings such as 
sedimentation rates and uric acid testing.  The service 
medical records do include an X-ray of the left ankle, but 
arthritis was not shown during service or for many years 
thereafter.  After reading both the opinion of the veteran's 
private physician and the VA physician, the Board has 
concluded that there is no clinical evidence in service which 
would provide a basis to support diagnosis of either 
osteoarthritis, gout or inflammatory arthritis in service.  
Dr. M. has not provided any basis for her speculation that 
the ankle sprains in service were the first symptoms of gout.  
Although she states she reviewed the service medical records 
she has not identified any clinical finding that supports her 
opinion.  In essence the absence of X-rays and appropriate 
laboratory testing for arthritis in service does not provide 
a basis for anything other than speculation even by trained 
physicians and health care providers.  

In addition, there is a long period between the documented 
ankle sprains in service and the confirmed diagnoses in the 
early 1990's.  The veteran and Dr. M. refer to symptoms in 
the 1980's but the only reference in the medical evidence to 
symptoms dates to December 1989, more than ten years after 
the veteran retired from active duty.  It is also noteworthy 
that the veteran served on active duty for many years 
subsequent to the documented ankle sprains in the 1960's and 
did not retire until February 1976.  There is a ten year 
period in service without any complaint of arthralgias, from 
1966 to 1976.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

In summary, the preponderance of the evidence shows that 
there was no gout or arthritis in service or during the 
initial post service year, and that any current gout or 
arthritis is not related to any incident during service.  A 
left foot disorder, described as gout or arthritis, was not 
incurred in service; and the service incurrence or a left 
foot disorder, described as gout or arthritis may not be 
presumed.  Similarly, arthritis of multiple joints was not 
incurred in service; and the service incurrence multiple 
joint arthritis may not be presumed.  


ORDER

Service connection for a left foot disorder, to include gout 
and arthritis, is denied.  

Service connection for arthritis of multiple joints is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


